Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11, 13 and 18-20 in the reply filed on 04/25/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 8 -11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20010011004(US’004), further in view of US20190249051(US’051).
Regarding claim 1, US’041 discloses a grinding wheel comprises grinding members (read on tips) obtained by mixing abrasive grains (such as diamond) and a bonding material ([0002]). The concentration of the abrasive grains is preferably 50 to 200 ([0013], Figures 1-3).
 But it is silent about the specific abrasive particles features as applicants set forth in the claims.
US’051 discloses that the abrasive particles are useful for abrading, finishing, or grinding a wide variety of materials and surfaces in the manufacturing of goods and have improvement on the cost, performance, or life of the abrasive particle and/or the abrasive article ([001]).
US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees. The elongated body has a variable cross-sectional area centered along the axis. At least one cross-sectional area between the first and second ends represents a local minimum cross-sectional area (read on angular polyhedral shape;[0012] and Figure 2). The particle has an aspect ratio of a length to a width of 3:1 to 6:1(0122]).
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the clamed abrasive feature into  the teaching of US’041, motivated  by the  fact that US’051 discloses that the abrasive particles are useful for abrading, finishing, or grinding a wide variety of materials and surfaces in the manufacturing of goods and have improvement on the cost, performance, or life of the abrasive particle and/or the abrasive article([001]).
Regarding claims 2-3, US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees ([0012]).
Regarding claim 8, US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees ([0012]). Thus 100% of  the  abrasives  have  the at least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees.
Regarding claim 9, US’041 discloses a grinding wheel comprises grinding members( read on tips) obtained by mixing abrasive grains (such as diamond) and a bonding material ([0002] and Figure 1-3). 
Regarding claim 10, US’041 discloses the concentration of the abrasive grains is preferably 50 to 200 ([0013], Figures 1-3). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 11, US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees. The elongated body has a variable cross-sectional area centered along the axis. At least one cross-sectional area between the first and second ends represents a local minimum cross-sectional area ([0012] and Figure 2). 
Claim(s) 1-3, 6-9, 11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20030032382(US’382), further in view of US20190249051(US’051).
Regarding claim 1, US’382 disclose a grinding wheel   in FIG. 1 and FIG. 2, the  grinding stone means 6( read on tips)  is mounted on the under surface 10 of the base 4. Stated more specifically, in the illustrated embodiment, an annular groove 34 extending continuously in the circumferential direction is formed in the under surface 10 of the base 4. The grinding stone means 6 is composed of a plurality (27 pieces in the illustrated embodiment) of grinding stones 36 which extend in an arc form in the circumferential direction and are spaced apart from one another in the circumferential direction, and a top portion of each grinding stone 36 is fixed to the groove 34 by a suitable adhesive to be secured with the under surface 10 of the base 4. The grinding stones 36 each may be ones formed by binding together diamond abrasive grains by a suitable binder such as a vitrified bond ([0019]). Each grinding stone was ones formed by binding together diamond particles having a particle diameter of 40 to 60 micron by means of a vitrified bond([0027]).
But it is silent about the specific abrasive particles features as applicants set forth in the claims.
US’051 discloses that the abrasive particles are useful for abrading, finishing, or grinding a wide variety of materials and surfaces in the manufacturing of goods and have improvement on the cost, performance, or life of the abrasive particle and/or the abrasive article ([001]).
US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees. The elongated body has a variable cross-sectional area centered along the axis. At least one cross-sectional area between the first and second ends represents a local minimum cross-sectional area ([0012] and Figure 2). The particle has an aspect ratio of a length to a width of 3:1 to 6:1(0122]).
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the clamed abrasive feature into  the teaching of US’382, motivated  by the  fact that US’051 discloses that the abrasive particles are useful for abrading, finishing, or grinding a wide variety of materials and surfaces in the manufacturing of goods and have improvement on the cost, performance, or life of the abrasive particle and/or the abrasive article([001]).
Regarding claims 2-3, US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees ([0012]).
Regarding claims 6 - 7, US’382 discloses that each grinding stone was ones formed by binding together diamond particles having a particle diameter of 40 to 60 micron  by means of a vitrified bond([0027]).
Regarding claim 8, US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees ([0012]). Thus 100%  of  the  abrasives  have  the at least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees.
Regarding claim 9, US;382 discloses that  grinding stones were fixed to the under surface of the base at equal intervals in the circumferential direction( [0027] and Figure 1)
Regarding claim 11, US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees. The elongated body has a variable cross-sectional area centered along the axis. At least one cross-sectional area between the first and second ends represents a local minimum cross-sectional area ([0012] and Figure 2).
Regarding claims18-20, US’382 disclose a grinding wheel   in FIG. 1 and FIG. 2, the  grinding stone means 6 is mounted on the under surface 10 of the base 4. Stated more specifically, in the illustrated embodiment, an annular groove 34 extending continuously in the circumferential direction is formed in the under surface 10 of the base 4. The grinding stone means 6 is composed of a plurality (27 pieces in the illustrated embodiment) of grinding stones 36 which extend in an arc form in the circumferential direction and are spaced apart from one another in the circumferential direction, and a top portion of each grinding stone 36 is fixed to the groove 34 by a suitable adhesive to be secured with the under surface 10 of the base 4. The grinding stones 36 each may be ones formed by binding together diamond abrasive grains by a suitable binder such as a vitrified bond ([0019]). Each grinding stone was ones formed by binding together diamond particles having a particle diameter of 40 to 60 micron  by means of a vitrified bond([0027]).
But it is silent about the specific abrasive particles features as applicants set forth in the claims.
US’051 discloses that the abrasive particles are useful for abrading, finishing, or grinding a wide variety of materials and surfaces in the manufacturing of goods and have improvement on the cost, performance, or life of the abrasive particle and/or the abrasive article ([001]).
US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees. The elongated body has a variable cross-sectional area centered along the axis. At least one cross-sectional area between the first and second ends represents a local minimum cross-sectional area (read on angular polyhedral shape [0012] and Figure 2). The particle has an aspect ratio of a length to a width of 3:1 to 6:1(0122]).
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the clamed abrasive feature into  the teaching of US’382, motivated  by the  fact that US’051 discloses that the abrasive particles are useful for abrading, finishing, or grinding a wide variety of materials and surfaces in the manufacturing of goods and have improvement on the cost, performance, or life of the abrasive particle and/or the abrasive article([001]).
Claim(s) 1-5, 7- 9, 11, 18 and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190022827(US’827), further in view of US20190249051(US’051).
Regarding claims 1-5, 7,18 and 20, US’827 discloses a grinding element mounted on a grinding wheel and a grinding wheel containing the same are provided for grinding. The grinding element includes a grinding tooth(tip), and the grinding tooth includes a grinding material having a framework structure and pores distributed in the framework structure. The framework structure includes a bond material and abrasive particles such as diamonds that are bonded by the bond material. A pore size of the pores is larger than 40 microns but smaller than 70 microns. In one embodiment, the abrasive particles are diamond particles (diamond grits) having an average particle size ranging from about 3 microns to about 20 microns(abstract; [0015]); Fig 1A and 1B).
But it is silent about the specific abrasive particles features as applicants set forth in the claims.
US’051 discloses that the abrasive particles are useful for abrading, finishing, or grinding a wide variety of materials and surfaces in the manufacturing of goods and have improvement on the cost, performance, or life of the abrasive particle and/or the abrasive article ([001]).
US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees. The elongated body has a variable cross-sectional area centered along the axis. At least one cross-sectional area between the first and second ends represents a local minimum cross-sectional area (read on angular polyhedral shape; [0012] and Figure 2). The particle has an aspect ratio of a length to a width of 3:1 to 6:1(0122]).
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the clamed abrasive feature into  the teaching of US’827, motivated  by the  fact that US’051 discloses that the abrasive particles are useful for abrading, finishing, or grinding a wide variety of materials and surfaces in the manufacturing of goods and have improvement on the cost, performance, or life of the abrasive particle and/or the abrasive article([001]).
Regarding claim 8, US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees ([0012]). Thus 100%  of  the  abrasives  have  the at least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees.
Regarding claim 9, US’827discloses that  grinding stones were fixed to the under surface of the base at equal intervals in the circumferential direction( Figure 1a and 1b).
Regarding claim 11, US’051 discloses a bonded abrasive article includes a plurality of abrasive particles. Each particle of the plurality of abrasive particles includes an elongated body that is defined between opposed first and second ends. Each end defines a substantially planar surface. An axis extends through the first and second ends, and each end has a respective first and second cross-sectional area. At least one of the first and second ends is oriented at an angle relative to the axis that is less than 90 degrees. The elongated body has a variable cross-sectional area centered along the axis. At least one cross-sectional area between the first and second ends represents a local minimum cross-sectional area ([0012] and Figure 2).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731